DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "air moving device" in claims 1 and 7; "route planning module" in claims 1, 2, 7, and 8; "mobile electronics device" in claims 5 and 11; "route planning system" in claim 14; and "portable electronic device" in claim 15.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “an air moving device” corresponds to a blower as described in paragraph 0031. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “mobile electronics device” and “portable electronic device” corresponds to a smart phone, which includes a route planning processor or module 66 and a global positioning satellite (GPS) receiver as described in paragraph 0034.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 7, 14-15, and 17, further recites the limitations “a route planning module providing route planning for the vehicle between a first point and a destination” and “a route planning system…includes passing data between the vehicle and a portable electronic device…includes determining a location of the vehicle with a global positioning satellite (GPS) receiver”. The term “module” and “system” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique by which route planning for the vehicle between a first point and a destination or passing data between the vehicle and a portable electronic device or determining a location of the vehicle with a global positioning satellite (GPS) receiver. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of route planning. When a description of the structure, material or .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a route planning module” in claims 1 and 7 and “a route planning system” in claim 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification as originally filed, fails to describe a corresponding structure or technique by which route planning for the vehicle between a first point and a destination or passing data between the vehicle and a portable electronic device or determining a location of the vehicle with a global positioning satellite (GPS) receiver. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 1 and 7, the phrase “deactivate the compressor at a selected point” is indefinite. The disclosure states that the point is along the route and before the destination, but one of ordinary skill in the art would not be able to point out how or where the point is selected 
Regarding claim 13, the phrase “deactivate the compressor at a selected distance from the destination” is indefinite. The disclosure states that the point is along the route and before the destination, but one of ordinary skill in the art would not be able to point out how or where the point is selected in light of the present disclosure. For examination purposes, the Examiner is interpreting the cited prior art structure as being capable of performing the limitation. Regarding claim 19 and 20, the phrases “deactivate the compressor at a selected time prior to…” and “changing the selected time” are indefinite. The disclosure states that the point is before the estimated time of arrival, but one of ordinary skill in the art would not be able to point out how or when the point is selected in light of the present disclosure. For examination purposes, the Examiner is interpreting the cited prior art structure as being capable of performing the limitation.
Claims 2-6, 8-12, 15-18 are rejected based on dependency from a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 2, 7, 8, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180259240 A1 Onishi et al. (hereafter Onishi) in view of US 20180118188 A1 Bauerle (hereafter Bauerle).

Regarding claim 1, Onishi teaches an air conditioning system (heat exchange medium circulation path 46) for a vehicle (Title: Vehicle Heat Management Device) comprising: a compressor (compressor 48) ; a condenser (heat exchanger 44) fluidically connected to the compressor; an evaporator (evaporator 62) fluidically connected to the compressor and the condenser; an air moving device (blower, not shown) positioned to direct a flow of air over the evaporator; a route planning module (navigation system 112) providing route planning for the vehicle between a first point and a destination ([0114] “The navigation system 112 performs processing to identify the location of the vehicle, display the vehicle on a map, and provide route guidance to a destination based on location information obtained from the GPS device and map information stored in the storage section”); and an air conditioning controller (air-conditioning control ECU 82) operatively connected to the compressor, the air moving device and the route planning module ([0038] “The air-conditioning control ECU 82 is connected to a compressor driver 92, a valve driver 94, and the heat exchange medium temperature sensor 54. The compressor driver 92 drives the compressor 48 under instructions from the air-conditioning control ECU 82. The valve driver 94 opens and closes the first expansion valve 50, the second expansion valve 60, and the solenoid valve 63 under instructions from the air-conditioning 
While Onishi does not explicitly teach the processor being operable to deactivate the compressor at a selected point before the vehicle reaches the destination, Bauerle teaches deactivating the compressor at a selected point before the vehicle reaches the destination ([0017] “Turning off a HVAC system at a predetermined remaining distance to the destination is a destination based energy management technique”)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the control scheme of turning off the HVAC at a selected point before the vehicle reaches a destination as taught by Bauerle in the system taught by Onishi to reduce energy consumption and reduce evaporator condensation collection within the HVAC system, ([0017] “Turning off a HVAC system at a predetermined remaining distance to the destination is a destination based energy management technique that reduces overall energy consumption, and it provides additional advantages. Turning off a HVAC system prior to the destination provides an opportunity for the HVAC to dry out prior to reaching the destination. When the HVAC is dried out prior to reaching the destination, (i) the HVAC may not drip water at the destination, such as on a garage floor, and (ii) the HVAC, when subsequently turned on, may not emit the musty smell often associated with turning the HVAC on.”)

Regarding claim 2, modified Onishi teaches the air conditioning system according to claim 1 as stated above, further comprising: a global positioning satellite (GPS) receiver operatively connected to the processor, the route planning module providing an estimated time of arrival of the vehicle at the destination based on data from the GPS receiver ([0114] “As illustrated in FIG. 15, in an in-vehicle system according to the fourth exemplary embodiment, a navigation system 112 is connected to the bus 70. The navigation system 112 includes a Global Positioning System (GPS) device and a storage section storing map information. The GPS device measures the location of the vehicle by receiving GPS signals from plural GPS satellites. The precision of measurements by the GPS device improves the greater the number of GPS signals that the GPS device can receive. The navigation system 112 performs processing to identify the location of the vehicle, display the vehicle on a map, and provide route guidance to a destination based on location information obtained from the GPS device and map information stored in the storage section.”) .

Regarding claim 7, Onishi teaches a vehicle (title: Vehicle Heat Management Device) comprising: a body including a passenger compartment (vehicle cabin interior); and an air conditioning system (heat exchange medium circulation path 46) for establishing a selected climate in the passenger compartment ([0025] “an air-conditioning device that air-conditions the interior of a vehicle cabin of the vehicle”), the air conditioning system including: a compressor (compressor 48); a condenser (heat exchanger 44) fluidically connected to the compressor; an evaporator (evaporator 62) fluidically connected to the compressor and the condenser; an air moving device (blower, not shown) positioned to direct a flow of air over the evaporator; a route planning module (navigation system 112) providing route planning for the vehicle between a 
While Onishi does not explicitly teach the processor being operable to deactivate the compressor at a selected point before the vehicle reaches the destination, Bauerle teaches the processor being operable to deactivate the compressor at a selected point before the vehicle reaches the destination ([0017] “Turning off a HVAC system at a predetermined remaining distance to the destination is a destination based energy management technique”)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the control scheme of turning off the HVAC 

Regarding claim 8, modified Onishi teaches the vehicle according to claim 7 as stated above, further comprising: a global positioning satellite (GPS) receiver operatively connected to the processor, the route planning module providing an estimated time of arrival of the vehicle at the destination based on data from the GPS receiver ([0114] “As illustrated in FIG. 15, in an in-vehicle system according to the fourth exemplary embodiment, a navigation system 112 is connected to the bus 70. The navigation system 112 includes a Global Positioning System (GPS) device and a storage section storing map information. The GPS device measures the location of the vehicle by receiving GPS signals from plural GPS satellites. The precision of measurements by the GPS device improves the greater the number of GPS signals that the GPS device can receive. The navigation system 112 performs processing to identify the location of the vehicle, display the vehicle on a map, and provide route guidance to a destination based on location information obtained from the GPS device and map information stored in the storage section.”)

Regarding claim 13, Onishi teaches a method of controlling an air conditioning system (heat exchange medium circulation path 46) in a vehicle (Title: Vehicle Heat Management Device), the method comprising: activating a compressor (compressor 48) to create a flow of refrigerant through the air conditioning system; directing a flow of air over an evaporator of the air conditioning system; guiding the flow of air into a passenger compartment of the vehicle ([0043] “The heat exchange medium then evaporates as it passes through the evaporator 62, thereby cooling air in the proximity of the evaporator 62. The cooled air is supplied into the vehicle cabin by a blower so as to cool the vehicle cabin interior”); determining a destination of the vehicle ([0114] “The navigation system 112 performs processing to identify the location of the vehicle, display the vehicle on a map, and provide route guidance to a destination”);
While Onishi does not teach automatically turning off the compressor at a selected distance from the destination, Bauerle teaches automatically turning off the compressor at a selected distance from the destination ([0017] “Turning off a HVAC system at a predetermined remaining distance to the destination is a destination based energy management technique”)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the control scheme of turning off the HVAC at a selected point before the vehicle reaches a destination as taught by Bauerle in the system taught by Onishi to reduce energy consumption and reduce evaporator condensation collection within the HVAC system, ([0017] “Turning off a HVAC system at a predetermined remaining distance to the destination is a destination based energy management technique that reduces overall energy consumption, and it provides additional advantages. Turning off a HVAC system prior to the destination provides an opportunity for the HVAC to dry out prior to reaching the 

Regarding claim 14, modified Onishi teaches the method of claim 13, wherein determining the destination includes communicating with a route planning system ([0114] “The navigation system 112 performs processing to identify the location of the vehicle, display the vehicle on a map, and provide route guidance to a destination”)

Claims 3-6, 9-12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi in view of Bauerle as applied to claims 1, 7, and 13 above, and further in view of CN 106515365 A Zhuang et al. (hereafter Zhuang).

Regarding claim 3, modified Onishi teaches the air conditioning system according to claim 2 as stated above.
While the combined teachings do not teach one of a wired interface and a wireless communication interface for communicating with the processor, Zhuang teaches one of a wired interface and a wireless communication interface for communicating with the processor (“Further, the exchange of the handset software with the vehicle controller may be a wireless connection or a data line connection” Pg. 1, paragraph 13.)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a wireless communication interface between 

Regarding claim 4, modified Onishi teaches the air conditioning system according to claim 3.
The wireless communication interface of Zhuang teaches the claimed feature. Accordingly, when modifying the combined teachings by Zhuang as applied with respect to claim 3 such that the system of the combined teachings includes the wireless communication interface of Zhuang, the combination would also include the one of the wired communication interface and the wireless communication interface comprises a wireless communication protocol (“The control module is connected with the Bluetooth \ wireless device and the air conditioning connection, and before entering, the distance from the destination distance is input to the mobile phone control panel, and the distance from the destination is transmitted by the mobile phone navigation device via Bluetooth and wireless The wireless device implements the connection and passes it to the control module” Pg. 2, paragraph 11 of Zhang).

Regarding claim 5, modified Onishi teaches the air conditioning system according to claim 3 as stated above. 


Regarding claim 6, modified Onishi teaches the air conditioning system according to claim 5 as stated above. Onishi further teaches the GPS receiver (see claim 2 above).
While the combined teachings fail to teach the GPS receiver is arranged in the mobile electronics device, the only possible locations for the GPS receiver in the above modification are in the vehicle or in the mobile device. As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place the GPS receiver in the mobile device.
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
	
Regarding claim 9, modified Onishi teaches the vehicle according to claim 8 as stated above.
While the combined teachings do not teach one of a wired interface and a wireless communication interface for communicating with the processor, Zhuang teaches one of a wired interface and a wireless communication interface for communicating with the processor (“Further, the exchange of the handset software with the vehicle controller may be a wireless connection or a data line connection” Pg. 1 paragraph 15 of Zhuang).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a wireless communication interface between components as taught by Zhuang into the system taught by the combined teachings to allow more precise control (“The control module is connected with the Bluetooth \ wireless device and the air conditioning connection, and before entering, the distance from the destination distance is input to the mobile phone control panel, and the distance from the destination is transmitted by the mobile phone navigation device via Bluetooth and wireless The wireless device implements the connection and passes it to the control module” Pg. 2, paragraph 11 of Zhang).

Regarding claim 10, modified Onishi teaches the vehicle according to claim 9 as stated above. 
The wireless communication interface of Zhuang teaches the claimed feature. Accordingly, when modifying the combined teachings by Zhuang as applied with respect to claim 3 such that the system of the combined teachings included the wireless communication interface of Zhuang, the combination would also include the one of the wired communication interface and the wireless communication interface comprises a wireless communication protocol (“The control module is connected with the Bluetooth \ wireless device and the air conditioning connection, and before entering, the distance from the destination distance is input to the mobile phone control panel, and the distance from the destination is transmitted by the mobile phone navigation device via Bluetooth and wireless The wireless device implements the connection and passes it to the control module” Pg. 2, paragraph 11 of Zhang).

Regarding claim 11, modified Onishi teaches the vehicle according to claim 9 as stated above. The wireless communication interface of Zhuang teaches the claimed feature. Accordingly, when modifying the combined teachings by Zhuang as applied with respect to claim 3 such that the system of the combined teachings included the wireless communication interface of Zhuang, the combination would also include the processor is arranged in a mobile electronics device, the processor communicating with the air conditioning controller through the one of the wired interface and the wireless communication interface (“The control module is connected with the Bluetooth \ wireless device and the air conditioning 

Regarding claim 12, modified Onishi teaches the vehicle according to claim 11 as stated above. Onishi further teaches the GPS receiver (see claim 2 above).
While the combined teachings fail to teach the GPS receiver is arranged in the mobile electronics device, the only possible locations for the GPS receiver in the above modification are in the vehicle or in the mobile device. As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place the GPS receiver in the mobile device.
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

Regarding claim 15, modified Onishi teaches the method of claim 14 as stated above.
While the combined teachings use onboard route planning and therefore do not explicitly teach communicating with the route planning system includes passing data between the vehicle and a portable electronic device, Zhuang teaches passing data between the vehicle and a portable electronic device (“The control module is connected with the Bluetooth \ wireless device and the air conditioning connection, and before entering, the distance from the destination distance is input to the mobile phone control panel, and the distance from the destination is transmitted by the mobile phone navigation device via Bluetooth and wireless The wireless device implements the connection and passes it to the control module” Pg. 2, paragraph 11 of Zhang).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to pass data between the vehicle taught by Onishi and the mobile device taught by Zhuang to allow more flexible, decentralized operation (by utilizing a mobile device in addition to the hardware of the vehicle).

Regarding claim 16, modified Onishi teaches the method of claim 15 as stated above.
The wireless communication interface of Zhuang teaches the claimed feature. Accordingly, when modifying the combined teachings by Zhuang as applied with respect to claim 15 such that the system of the combined teachings includes the wireless communication interface of Zhuang, the combination would also include passing data includes wirelessly communicating with the portable electronic device (“The control module is connected with the Bluetooth \ wireless device and the air conditioning connection, and before entering, the 
 
Regarding claim 17, modified Onishi teaches the method of claim 15 as stated above, wherein communicating with the route planning system (navigation system 112) includes determining a location of the vehicle with a global positioning satellite (GPS) receiver ([0114] “As illustrated in FIG. 15, in an in-vehicle system according to the fourth exemplary embodiment, a navigation system 112 is connected to the bus 70. The navigation system 112 includes a Global Positioning System (GPS) device and a storage section storing map information. The GPS device measures the location of the vehicle by receiving GPS signals from plural GPS satellites.”)

Regarding claim 18, modified Onishi teaches the method of claim 17 as stated above, further comprising: communicating with the GPS receiver to determine an estimated time of arrival at the destination ([0114] “As illustrated in FIG. 15, in an in-vehicle system according to the fourth exemplary embodiment, a navigation system 112 is connected to the bus 70. The navigation system 112 includes a Global Positioning System (GPS) device and a storage section storing map information. The GPS device measures the location of the vehicle by receiving GPS signals from plural GPS satellites. The precision of measurements by the GPS device improves the greater the number of GPS signals that the GPS device can receive. The navigation system 112 performs processing to identify the location of the vehicle, display the vehicle on a map, and 

Regarding claim 19, modified Onishi teaches the method of claim 18 as stated above.
While the combined teachings do not teach automatically turning off the compressor includes turning off the compressor at a selected time prior to the estimated time of arrival, Zhuang teaches automatically turning off the compressor includes turning off the compressor at a selected time prior to the estimated time of arrival (“The embodiment of the present invention provides an automobile temperature control device comprising a control module including a memory for storing all the operation instructions of the control device, respectively, and a navigation device provided on the vehicle and an automobile, The navigation device feeds the distance distance value to the control device, and the control module can control the state of the air conditioner in real time according to the distance value” Pg. 2, paragraph 7 of Zhang).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to turn off the air conditioner an estimated distance from a destination as taught by the combined teachings as discussed above and to further incorporate the option to turn off the air conditioner based on a time away from a destination as taught by Zhuang to allow another control scheme (“When the distance of the vehicle near the end point is delayed by the increase of the current traveling speed of the vehicle, the air conditioner is closed by the decrease of the current running speed. For example: the vehicle speed at 60KM / H as the standard, the speed of each increase of 5KM / H is the air conditioning off the time set on the basis of the value of 5%, if the set value of 200 meters, then 200 * (1 +5 

Regarding claim 20, modified Onishi teaches the method of claim 19 as stated above.
The control scheme of Zhuang teaches the claimed feature. Accordingly, when modifying the combined teachings by Zhuang as applied with respect to claim 19 such that the system of the combined teachings included the control scheme of Zhuang, the combination would also include detecting a change in the estimated time of arrival; and changing the selected time to deactivate the compressor based on the change in the estimated time of arrival. (“When the distance of the vehicle near the end point is delayed by the increase of the current traveling speed of the vehicle, the air conditioner is closed by the decrease of the current running speed. For example: the vehicle speed at 60KM / H as the standard, the speed of each increase of 5KM / H is the air conditioning off the time set on the basis of the value of 5%, if the set value of 200 meters, then 200 * (1 +5 %) = 210 m, the last air conditioning off time for the distance of 210 meters from the destination location” Pg. 3, paragraph 3 of Zhang)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-20150314670-A1	LUCHT; Erich Albert discloses methods to control a prime mover of a transport refrigeration system including a controller to receive input from a global satellite positioning system.

US-20180361823-A1	IGARASHI; Yuji discloses a vehicle air-conditioning system capable of reducing energy consumed during traveling using sensors and travel estimates.
US-20160280040-A1	Connell; Brett Sean discloses a method for simultaneously managing climate control systems of a fleet of vehicles at a remote fleet server with one or more processors and memory. 
US-20100292893-A1	Yamada; Kazunao discloses a vehicle air-conditioner controller that reduces energy consumption based on proximity to a destination.
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763